DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the remark entered on July 13, 2022.
Claims 1-2, 5-7, 10, 13-18 & 20 are pending in the current application.
Claims 1, 5-7, 10, 13-16, 18 & 20 are amended.
Claims 3-4, 8-9, 11-12 & 19 are cancelled.

Response to Arguments
Applicant's remarks filed 07/13/2022, pages 9-10, regarding the rejection of claim 1, and similarly claim 16 have been fully considered and are moot upon further consideration and a new ground(s) of rejection made under 35 U.S.C. § 103 as being unpatentable over Kolesnikov et al. (US 2016/0057430 A1) (hereinafter Kolesnikov) in view of Auwera et al. (US 2013/0101025 A1) (hereinafter Auwera), and further in view of Jang et al.; “Non-CE5: Deblock filtering process for BDPCM block,” Joint Video Experts Team (JVET) of ITU-T SG 16 WP 3 & ISO/IEC JTC 1/SC 29/WG 11 15th Meeting: Gothenburg, SE, 3–12 July 2019; JVET-O0582 (hereinafter Jang) as outlined below.
In response to Applicant’s remark that Examiner’s previously-cited references do not show the Applicant’s newly-recited claim limitations, the Examiner directs Applicant’s attention to the rejection of claims 1 & 16 below, where Applicant’s newly-recited claim limitations are addressed by Auwera and Jang and are rejected for the reasons outlined below. 

Applicant's remarks filed 07/13/2022, pages 11-12, regarding the rejection of claim 7, and similarly claim 18 have been fully considered and are moot upon further consideration and a new ground(s) of rejection made under 35 U.S.C. § 103 as being unpatentable over Joshi et al. (US 2015/0023405 A1) (hereinafter Joshi) as outlined below.
In response to Applicant’s remark that Examiner’s previously-cited references do not show the Applicant’s newly-recited claim limitations, the Examiner directs Applicant’s attention to the rejection of claims 7 & 18 below, where Applicant’s newly-recited claim limitations are addressed by Joshi and are rejected for the reasons outlined below. Joshi teaches of a plural filter control flags in Paragraph [0134] & [0188]-[0190], Fig. 10-11, wherein certain filter disabling flags are on and certain filter disabling flags are off accordingly with mode-dependent intra-smoothing filters, wherein the modes read as SCC tools. For example, different smoothing filters may be applied differently for particular block sizes and prediction modes. As for the intra-prediction mode, only the diagonal modes (i.e., 2, 18, 34) in the angular prediction plus a planar mode use the smoothed reference samples in 8×8 block size.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7, 10, 13-15, 18 & 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Regarding claims 7 & 18, the claims newly recite, “a plural filter control flags.” However, the Applicant does not point out in the specification where such support for the limitations are found. Furthermore, the Examiner has found no support for, “plural filter control flags,” but instead, a single, “filter control flag.”
Therefore, the claims are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement by reciting new matter. Furthermore, dependent claims 10, 13-15 & 20 fall accordingly.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

	Claims 1 & 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kolesnikov et al. (US 2016/0057430 A1) (hereinafter Kolesnikov) in view of Auwera et al. (US 2013/0101025 A1) (hereinafter Auwera), and further in view of Jang et al.; “Non-CE5: Deblock filtering process for BDPCM block,” Joint Video Experts Team (JVET) of ITU-T SG 16 WP 3 & ISO/IEC JTC 1/SC 29/WG 11 15th Meeting: Gothenburg, SE, 3–12 July 2019; JVET-O0582 (hereinafter Jang).

Regarding claim 1, Kolesnikov discloses a method for video decoding in a decoder [Paragraph [0073], Fig. 4, Video decoder 134], comprising:
decoding coding information of a current block from a coded video bitstream, the coding information including a first prediction mode of the current block, the first prediction mode being one of (i) an intra block copy (IBC) mode, (ii) a palette coding mode, or (iii) a block differential pulse coded modulation (BDPCM) mode [Paragraph [0090] & [0098], Decoding of prediction units may be an intra-block copy method or using palette prediction for current prediction mode 454];
in response to a determination that the coding information indicates that the first prediction mode is the IBC mode or the palette coding mode, determining whether the loop filter is disabled [Paragraph [0158] & [0164]-[0165],  If at least one coding unit (CU) belonging to the set is configured to use intra-block copy or palette mode prediction, then the intra-boundary filter is disabled for transform blocks (TBs) in the current coding unit (CU) (i.e. 1404)]; and
reconstructing the current block based on the first prediction mode of the coding information, and based on the determination of whether the loop filter is disabled [Paragraph [0158] & [0164]-[0165],  Coding unit being reconstructed, wherein if at least one coding unit (CU) belonging to the set is configured to use intra-block copy or palette mode prediction, then the intra-boundary filter is disabled for transform blocks (TBs) in the current coding unit (CU) (i.e. 1404)].
However, Kolesnikov does not explicitly disclose loop filter is disabled based on a comparison between a quantization parameter (QP) of the neighboring block and a threshold.
Auwera teaches that the loop filter is disabled based on a comparison between a quantization parameter (QP) of the neighboring block and a threshold [Paragraph [0070]-[0074], video decoder 30 assigning the non-zero QP value to the IPCM block based on a known predicted QP value. The predicted QP value may be a QP value for a neighboring block of the IPCM block, and having a QP value set to “0” effectively disables deblocking filtering].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Kolesnikov to incorporate and implement the enabling and disabling of deblocking in Auwera as above, which may improve visual quality of one or more of the IPCM coded blocks that include reconstructed video data by enabling/disabling deblocking filtering for the blocks and performing the deblocking filtering in a particular manner. Furthermore, the techniques also may improve visual quality of one or more of the blocks coded using the lossy coding modes, e.g., blocks located adjacent to one or more of the IPCM and losslessly coded blocks, by performing deblocking filtering on the blocks in a particular manner (Auwera, Paragraph [0007]). 
Lastly, Kolesnikov and Auwera do not explicitly disclose in response to a determination that the coding information indicates that the first prediction mode is the BDPCM mode, determining whether a loop filter associated with the current block is disabled based on a second prediction mode of a neighboring block;
Jang teaches in response to a determination that the coding information indicates that the first prediction mode is the BDPCM mode, determining whether a loop filter associated with the current block is disabled based on a second prediction mode of a neighboring block [Sections 1-2, Boundary strength set to 0 when both blocks, including a second prediction mode, across an edge are coded as BDPCM so that filtering is disabled].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Kolesnikov to incorporate and implement filter enabling/disabling features of Jang as above, to consider BDPCM as a PCM block rather than an intra coded in order for a DPCM transform skip block not be deblocked as a normal intra block that ultimately results in an in improvement in BD-rate (Jang, Abstract). 

Regarding claim 16, apparatus claim 16 is drawn to the apparatus using/performing the same method as claimed in claim 1. Therefore apparatus claim 16 corresponds to method claim 1, and is rejected for the same rationale as used above.
Furthermore, Kolesnikov discloses processing circuitry [Paragraph [0052], one processor unit 205].

Claims 2, 5-6 & 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kolesnikov et al. (US 2016/0057430 A1) (hereinafter Kolesnikov), Auwera et al. (US 2013/0101025 A1) (hereinafter Auwera), and Jang et al.; “Non-CE5: Deblock filtering process for BDPCM block,” Joint Video Experts Team (JVET) of ITU-T SG 16 WP 3 & ISO/IEC JTC 1/SC 29/WG 11 15th Meeting: Gothenburg, SE, 3–12 July 2019; JVET-O0582 (hereinafter Jang) in view of Pu et al. (US 2015/0365695 A1) (hereinafter Pu).

Regarding claim 2, Kolesnikov, Auwera, and Jang disclose the method of claim 1, and are analyzed as previously discussed with respect to the claim.
Furthermore, Kolesnikov discloses wherein the the first prediction mode is the IBC mode or the palette coding mode [Paragraph [0158] & [0164]-[0165],  If at least one coding unit (CU) belonging to the set is configured to use intra-block copy or palette mode prediction, then the intra-boundary filter is disabled for transform blocks (TBs) in the current coding unit (CU) (i.e. 1404)].
However, neither Kolesnikov, Auwera, nor Jang disclose wherein the loop filter is a deblocking filter (DBF) for a boundary between the current block and the neighboring block, and the determining whether the loop filter is disabled further includes: 
determining whether the DBF for the boundary between the current block and the neighboring block is disabled is further based on the second prediction mode of the neighboring block.
Pu teaches wherein the loop filter is a deblocking filter (DBF) for a boundary between the current block and the neighboring block, and the determining whether the loop filter is disabled further includes: determining whether the DBF for the boundary between the current block and the neighboring block is disabled is further based on the second prediction mode of the neighboring block [Paragraph [0051]-[0057] & [0076]-[0079], Disabling deblocking filter based on first and second block are coded using palette coding mode, as second prediction mode neighboring first prediction mode].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Kolesnikov to incorporate and implement palette coding and deblocking of Pu as above, to determine whether to apply deblocking filtering for pixels of palette coded blocks to appropriately determine computational complexity and time while maintaining image quality (Pu, Paragraph [0006]).

Regarding claim 5, Kolesnikov, Auwera, Jang, and Pu disclose the method of claim 2, and are analyzed as previously discussed with respect to the claim.
Furthermore, Pu teaches wherein the determining whether the DBF for the boundary is disabled further comprises: determining that the DBF for the boundary between the current block and the neighboring block is disabled in response to a determination that (i) a first QP of the current block and the second QP are less than the threshold [Paragraph [0079], Determining whether or not to apply deblocking filter based on QP value being set equal to zero, which is less than threshold of QP = 1] and that (ii) the second prediction mode is the palette coding mode or the IBC mode [Paragraph [0076]-[0079], Disabling deblocking filter based on first and second block are coded using palette coding mode].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Kolesnikov to incorporate and implement palette coding and deblocking of Pu as above, to determine whether to apply deblocking filtering for pixels of palette coded blocks to appropriately determine computational complexity and time while maintaining image quality (Pu, Paragraph [0006]). 

Regarding claim 6, Kolesnikov, Auwera, and Jang disclose the method of claim 1, and are analyzed as previously discussed with respect to the claim.
Furthermore, Kolesnikov disclose wherein the first prediction mode of the current block is the IBC mode or the palette coding mode [Paragraph [0090] & [0098], Decoding of prediction units may be an intra-block copy method or using palette prediction for current prediction mode 454]; 
However, neither Kolesnikov, Auwera, nor Jang disclose the loop filter for the current block includes at least one of an adaptive loop filter, a sample adaptive offset filter, and a bi-lateral filter; and the determining whether the loop filter is disabled includes determining whether the loop filter is disabled is further based on a first QP of the current block and the first prediction mode.
Pu teaches the loop filter for the current block includes at least one of an adaptive loop filter, a sample adaptive offset filter, and a bi-lateral filter [0069], Current CU is coded as palette coded block, the in-loop filtering includes deblocking and/or SAO filtering]; and the determining whether the loop filter is disabled includes determining whether the loop filter is disabled is further based on a first QP of the current block and the first prediction mode [Paragraph [0076]-[0079], Determining whether or not to apply deblocking filter based on QP value being set equal to zero and first and second block are palette coded].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Kolesnikov to incorporate and implement palette coding and deblocking of Pu as above, to determine whether to apply deblocking filtering for pixels of palette coded blocks to appropriately determine computational complexity and time while maintaining image quality (Pu, Paragraph [0006]).

Regarding claim 17, apparatus claim 17 is drawn to the apparatus using/performing the same method as claimed in claim 2. Therefore apparatus claim 17 corresponds to method claim 2, and is rejected for the same reasons of obviousness as used above.

Claims 7, 10, 18 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Joshi et al. (US 2015/0023405 A1) (hereinafter Joshi).

Regarding claim 7, Joshi discloses a method for video decoding in a decoder [Paragraph [0030], Fig. 12B, video decoder to decode video data], comprising: 
decoding coding information for a group of blocks from a coded video bitstream [Paragraph [0055], Video decoder decoding values in syntax elements from bitstream], the coding information including plural filter control flags [Paragraph [0190], As a further alternative, in some examples, individual disabling flags may be turned on or off to indicate disabling status for individual filter operations];
for each block in the group of blocks, determining whether the loop filter for the respective block is disabled [Paragraph [0052]-[0055], [0092], [0108]-[0109], [0151], [0182]-[0183], [0321] & [0423], Fig. 18, Video coder determines on a CU-by-CU basis whether to disable a filter, using disable filtering flag] based on an SCC tool used to code the respective block and based on the filter control flag associated with the SCC tool used to code the respective block [Paragraph [0134] & [0188]-[0190], Certain filter disabling flags are on and certain filter disabling flags are off accordingly with mode-dependent intra-smoothing filters, wherein the modes read as SCC tools. For example, different smoothing filters may be applied differently for particular block sizes and prediction modes]; and
reconstructing each block in the group of blocks based on the determination whether the loop filter for the respective block is disabled [Paragraph [0054]-[0055], [0108]-[0110], [0218]-[0224] & [0311]-[0313], Fig. 18, reconstruction performed with or without at least one loop filter for reconstructing video block].
While Joshi does not explicitly disclose that each of the plural filter control flags corresponding to a respective one of plural screen content coding (SCC) tools and indicating whether a loop filter is enabled for a block coded with the respective SCC tool, Joshi teaches that each of the plural filter control flags corresponding to a respective one of plural screen content coding (SCC) tools and indicating whether a loop filter is enabled for a block coded with the respective SCC tool [Paragraph [0134] & [0188]-[0190], Fig. 10-11, Certain filter disabling flags are on and certain filter disabling flags are off accordingly with mode-dependent intra-smoothing filters, wherein the modes read as SCC tools. For example, different smoothing filters may be applied differently for particular block sizes and prediction modes. As for the intra-prediction mode, only the diagonal modes (i.e., 2, 18, 34) in the angular prediction plus a planar mode use the smoothed reference samples in 8×8 block size. Lastly, DC filter is used for DC intra-prediction mode, wherein filters are applied in Filter units 114 & 160 and intra-prediction processing units 126 of the loop].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Joshi to incorporate and implement the disabling of certain filters based upon certain prediction modes as Joshi describes above as above, to include low-complexity criteria to decide a flag for turning off filters. In other words, the video coder may use low-complexity criteria to determine whether to set a filter disable flag to “on” (Joshi, Paragraph [0182]).

Regarding claim 10, Joshi discloses the method of claim 7, and further discloses wherein each of the plural filter control flags is conditionally signaled [Paragraph [0134] & [0188]-[0190], Fig. 10-11, Certain filter disabling flags are on and certain filter disabling flags are off accordingly with mode-dependent intra-smoothing filters] in a level higher than a block level to indicate that the corresponding SCC tool is enabled for the level higher than the block level [Paragraph [0052]-[0055], [0108]-[0109], [0130], [0151], [0219]-[0220], [0269]-[0279], [0377] & [0396], Fig. 18, decoding syntax elements from bitstream filter disabling flag on or off is on or off, wherein high-level syntax (HLS) flags may be signaled (e.g., coded) in a slice header, PPS, SPS, and/or VPS].
While Joshi does not explicitly disclose based on whether a SCC flag of the corresponding SCC tool is signaled, Joshi teaches that whether a SCC flag of the corresponding SCC tool is signaled [Paragraph [0052]-[0055], [0108]-[0109], [0130]-[0134], [0151], [0188]-[0190], [0219]-[0220], [0269]-[0279], [0377] & [0396], Fig. 18, decoding syntax elements from bitstream filter disabling flag, as filter control flag, on or off based on whether transform_skip_flag, as example SCC tool flag prediction mode, is on or off, wherein high-level syntax (HLS) flags may be signaled].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Joshi to incorporate and implement the disabling of certain filters based upon certain prediction modes as Joshi describes above as above, to include low-complexity criteria to decide a flag for turning off filters. In other words, the video coder may use low-complexity criteria to determine whether to set a filter disable flag to “on” (Joshi, Paragraph [0182]).

Regarding claim 18, apparatus claim 18 is drawn to the apparatus using/performing the same method as claimed in claim 7. Therefore apparatus claim 18 corresponds to method claim 7, and is rejected for the same reasons of obviousness as used above.
Furthermore, Joshi discloses processing circuitry [Paragraph [0425]-[0429], Processors].

Regarding claim 20, apparatus claim 20 is drawn to the apparatus using/performing the same method as claimed in claim 10. Therefore apparatus claim 20 corresponds to method claim 10, and is rejected for the same reasons of obviousness as used above.

	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Joshi et al. (US 2015/0023405 A1) (hereinafter Joshi) in view of Auwera et al. (US 2013/0101025 A1) (hereinafter Auwera). 

Regarding claim 13 Joshi discloses the method of claim 7, and further discloses wherein the determining, for each block in the group of blocks, whether the at least one loop filter is disabled further comprises: for each block in the group of blocks, determining whether to disable the loop filter based on the filter control flag used to code the respective block [Paragraph [0052]-[0055], [0092], [0108]-[0109], [0151], [0182]-[0183], [0218]-[0224] & [0311]-[0313] & [0423], Fig. 18, Video coder determines on a CU-by-CU basis whether to disable a filter, using disable filtering flag, syntax element transform_skip_flag is 1, disable filtering flag is set to 1].
However, Joshi does not explicitly disclose of disabling based on a quantization parameter (QP) of the respective block.
Auwera teaches disabling based on a quantization parameter (QP) of the respective block [Paragraph [0070]-[0074], video decoder 30 assigning the non-zero QP value to the IPCM block based on a known predicted QP value. The predicted QP value may be a QP value for a neighboring block of the IPCM block, and having a QP value set to “0” effectively disables deblocking filtering].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Joshi to incorporate and implement the enabling and disabling of deblocking in Auwera as above, which may improve visual quality of one or more of the IPCM coded blocks that include reconstructed video data by enabling/disabling deblocking filtering for the blocks and performing the deblocking filtering in a particular manner. Furthermore, the techniques also may improve visual quality of one or more of the blocks coded using the lossy coding modes, e.g., blocks located adjacent to one or more of the IPCM and losslessly coded blocks, by performing deblocking filtering on the blocks in a particular manner (Auwera, Paragraph [0007]). 

	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Joshi et al. (US 2015/0023405 A1) (hereinafter Joshi) in view of Jang et al.; “Non-CE5: Deblock filtering process for BDPCM block,” Joint Video Experts Team (JVET) of ITU-T SG 16 WP 3 & ISO/IEC JTC 1/SC 29/WG 11 15th Meeting: Gothenburg, SE, 3–12 July 2019; JVET-O0582 (hereinafter Jang).

Regarding claim 14 Joshi discloses the method of claim 7, and further discloses wherein the loop filter includes a deblocking filter (DBF) for a boundary between a respective block and a neighboring block in the group of blocks [Paragraph [0313], Filter unit 114 may perform deblocking operations on reconstructed coding blocks].
However, Joshi does not explicitly disclose the determining whether the loop filter is disabled for the respective block further includes determining whether the DBF for the boundary between the respective block and the neighboring block is disabled based on the filter control flag associated with the SCC tool used to code the respective block and a prediction mode of the neighboring block.
Jang teaches the determining whether the loop filter is disabled for the respective block further includes determining whether the DBF for the boundary between the respective block and the neighboring block is disabled based on the filter control flag associated with the SCC tool used to code the respective block and a prediction mode of the neighboring block [Sections 1-2, Boundary strength set to 0 when both blocks, including a second prediction mode, across an edge are coded as BDPCM so that filtering is disabled].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Joshi to incorporate and implement filter enabling/disabling features of Jang as above, to consider BDPCM as a PCM block rather than an intra coded in order for a DPCM transform skip block not be deblocked as a normal intra block that ultimately results in an in improvement in BD-rate (Jang, Abstract). 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Joshi et al. (US 2015/0023405 A1) (hereinafter Joshi) in view of Kolesnikov et al. (US 2016/0057430 A1) (hereinafter Kolesnikov).

Regarding claim 15 Joshi discloses the method of claim 7, and further discloses wherein the loop filter includes one or more of a deblocking filter (DBF), an adaptive loop filter, a sample adaptive offset filter, and a bi-lateral filter [Paragraph [0313], Filter unit 114 may perform deblocking operations on reconstructed coding blocks];
the plural filter control flags are signaled in one or more of a sequence parameter set (SPS), a picture parameter set (PPS), a picture header, a slice header, a tile group level, and a tile level [Paragraph [0052]-[0055], [0108]-[0109], [0130], [0151], [0214], [0214], [0235], [0276] & [0377], Syntax elements maybe signaled in a VPS, SPS, PPS, and/or slice header].
the plural SCC tools include one or more of (i) an intra block copy (IBC) mode, (ii) a palette coding mode, (iii) a block differential pulse coded modulation (BDPCM) mode, and (iv) a transform skip mode [Paragraph [0052]-[0055], [0108]-[0109], [0130], [0151], [0214], [0222] & [0377], Fig. 18, decoding syntax elements from bitstream filter_disable_flag as filter control flag, wherein filter disabling flag is turned on if cu_transquant_bypass_flag or transform_skip_flag are turned on within slice header as SCC tool]
However, Joshi does not explicitly disclose of the plural SCC tools include two or more of (i) an intra block copy (IBC) mode, (ii) a palette coding mode, (iii) a block differential pulse coded modulation (BDPCM) mode, and (iv) a transform skip mode.
Kolesnikov teaches the plural SCC tools include two or more of (i) an intra block copy (IBC) mode, (ii) a palette coding mode, (iii) a block differential pulse coded modulation (BDPCM) mode, and (iv) a transform skip mode [Paragraph [0158] & [0164]-[0165],  If at least one coding unit (CU) belonging to the set is configured to use intra-block copy or palette mode prediction, then the intra-boundary filter is disabled for transform blocks (TBs) in the current coding unit (CU) (i.e. 1404)]
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Joshi to incorporate and implement additional SCC tools of Kolesnikov as above, as prediction units may be generated additionally using an intra-block copy method or using palette prediction allowing for content of one part of a video frame to be predicted from other parts of the same video frame, reducing complexity (Kolesnikov, Paragraph [0006], [0089] & [0165]). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CHANG whose telephone number is (571)272-5707. The examiner can normally be reached M-Sa, 12PM - 10 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL CHANG/Primary Examiner, Art Unit 2487